Citation Nr: 1432029	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  03-05 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder secondary to a left fifth hammer toe deformity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1959 to November 1962 and from July 1964 to June 1965.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2005, the Board remanded this claim for further development, and subsequently denied it in an October 2006 decision.  The Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC), which vacated the Board's decision denying this claim and remanded it back to the Board in December 2007 for action consistent with a Joint Motion for Remand (JMR) that had been filed by the parties and granted by the Court in its Order.  

In March 2008, and again in July 2010, the Board remanded this claim for the still further development that had been indicated in the JMR as still necessary.  In May 2012, however, the Board again denied this claim, and the Veteran again appealed to the Court.  In March 2013, the Court again vacated the Board's decision denying this claim and again remanded it back to the Board for still further action consistent with another JMR that had been filed by the parties and again granted by the Court in its additional Order.  This most recent JMR agreed the Board had not ensured compliance with a prior remand directive, therefore necessitating yet another remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, when requesting records from the Veteran's treating clinicians, in particular Ross Taylor, M.D., and Scott A. Werter, D.P.M., the Agency of Original Jurisdiction (AOJ) also was supposed to have asked for medical opinions from these doctors concerning whether there was a relationship between the Veteran's military service and his low back disorder, including in terms of whether his left fifth hammer toe deformity either caused or is aggravating his low back disorder to, in this way, secondarily relate the low back disorder to his service.


Because there is no indication this additional evidence was asked for, this claim for a low back disorder is again being REMANDED to the AOJ so these additional medical opinions can be requested.


REMAND

Accordingly, this claim is again REMANDED for the following action:

1.  Ask the Veteran to identify all treatment providers he has seen for his low back disorder, and to provide authorization for VA to obtain updated treatment records from all identified clinicians.  Additionally, specifically ask for authorization to obtain records from Ross Taylor, M.D., and Scott Werter, D.P.M.

As importantly, when requesting records from Drs. Ross Taylor and Scott Werter, also ask that they provide their medical opinions regarding the etiology of the Veteran's low back disorder and associated pain, including in terms of the likelihood (very likely, as likely as not, or unlikely) that his left fifth hammer toe deformity is causing OR aggravating the low back disorder and associated pain. 

2.  Then readjudicate this claim for a low back disorder, including as secondary to the left fifth hammer toe deformity, in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.


The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



